awkheader11.jpg [awkheader11.jpg]
Exhibit 10.2




April 28, 2020


William Varley
175 E Delaware Pl
Apt 6611
Chicago, IL 60611-7732


Dear Bill:


On behalf of American Water, I am pleased to offer you the full-time position of
Chief Growth Officer located at One Water St. Camden, NJ effective June 1, 2020.
This position will report to Walter Lynch, Chief Executive Officer and
President. We anticipate that you will find this new role to be personally
rewarding and one in which you can make significant contributions to the
Company. This position is an executive Section 16 Officer position. The terms of
this offer letter are subject to the approval of the Executive Development &
Compensation Committee, and your officer appointment is subject to approval of
the American Water Board of Directors.


In joining American Water, you will be part of the largest and most
geographically diverse publicly traded U.S. water and wastewater utility
company. With a history dating back to 1886, and with its headquarters in
Camden, New Jersey, the Company employs over 6,800 dedicated professionals who
provide regulated and market-based drinking water, wastewater and other related
services to more than 14 million people in 45 states.


Safety, trust, teamwork, high performance, and environmental leadership define
our culture – a culture where every employee feels valued and lives up to his or
her potential. We believe that our success is based upon our employees having a
vested interest in our business. As a part of our team, you will be tasked with
helping make a great company even better – in doing so, you will be rewarded for
your contributions. The following is our offer to you:


Base Salary: You will receive a bi-weekly base salary of $15,384.62 which when
annualized, would be approximately $400,000 subject to applicable withholdings.
The salary grade for your position will be 80. Your job performance will be
reviewed annually as part of our performance management process and you may be
eligible for a merit increase in 2021.


APP: You are eligible to participate in American Water’s Annual Performance Plan
(APP) with a target award amount equal to 50% of your annual base salary.  For
2020, you will be eligible for a pro-rated APP payout based on your date of
hire. Award payments from the APP are based on several factors including the
level of achievement, if at all, of pre-existing company performance goals and
of individual performance objectives, as determined by the Executive Development
and Compensation Committee, and payments may be higher or lower than target.






a2020q1ex1018image311.gif [a2020q1ex1018image311.gif]a2020q1ex1018image1111.gif
[a2020q1ex1018image1111.gif]

--------------------------------------------------------------------------------

awkheader11.jpg [awkheader11.jpg]




April 28, 2020
William Varley
Page 2


LTPP: You are eligible to participate in American Water’s Long Term Performance
Plan (LTPP) with a target opportunity equal to 100% of your base salary as of
the grant date, which will be in February 2021. For reference purposes, pursuant
to the LTPP, equity awards are currently granted in the following forms: 30% in
restricted stock units, 35% in performance stock units based on relative total
shareholder return (TSR) ranking and 35% percent in performance stock units
based on compounded adjusted EPS growth. All LTPP awards are subject to approval
by the Executive Development and Compensation Committee and are granted under
the terms and conditions of the Company’s 2017 Omnibus Equity Compensation Plan
(the Plan), the LTPP program then in effect, and a grant document. In the event
of any conflict between the terms of your offer letter and the terms of the
Plan, the LTPP program then in effect and the grant document, the terms of those
other documents will govern.


Benefits: American Water offers a competitive benefits program for you and your
eligible dependents.   An outline of our benefits is attached for your review.
Our benefit plans include medical, prescription drug, dental, vision, flexible
spending accounts (Health and Dependent Care), employer paid life/disability
insurance, voluntary life insurance, Healthy Solutions incentive based wellness
program, employee assistance program and educational assistance. Your retiree
health & welfare benefits will terminate effective with your rehire, and you
will move to the active health & welfare benefits. When you retire again, you
will move back to the retiree coverage.


You will be eligible to participate in the 401(k) Savings Plan and Defined
Contribution plans effective the date of hire. Approximately one week after your
hire date, you will receive a letter from Prudential advising that you will be
automatically enrolled into the plan at a 3% contribution level. If you do not
enroll on your own, the automatic enrollment will take place 30 days from the
date of the letter. You can stop or change your contribution percentage at any
time.

Non-Qualified Deferred Compensation: You will also be eligible to participate in
our Non-Qualified Deferred Compensation Plan beginning in 2021, based on annual
enrollment in December. The Company may make Employer Matching and Defined
Contribution Account contributions as soon as administratively practicable after
the end of the applicable plan year. Under the Non-Qualified Deferred
Compensation Plan, Employer Matching contributions are immediately vested;
Defined Contribution Account contributions will generally vest after five years
of service.


Additional Considerations: You are eligible for a one time cash sign-on bonus
valued at $120,000, subject to applicable withholdings, which will be paid to
you within 30 days of your start date.


Relocation:  You will be eligible for relocation benefits under American Water’s
relocation policy according to the parameters of our policy and eligibility
criteria as set forth by the IRS.  You will be required to sign a Relocation
Services Payback Agreement stating that if an employee resigns within 24 months
of the date of his/her relocation, the employee is required to reimburse the
relocation expenses to the Company on a pro-rated basis.  You have elected to
receive in cash the lump sum value of the relocation plan in lieu of the
services, which has a value of $120,000. That payment will be made to you within
30 days of your start date, and is subject to all applicable withholdings and
the foregoing reimbursement agreement.


Holidays/Vacation: You will be eligible for 20 days of paid vacation, 6 floating
holidays and 8 fixed holidays per
calendar year. Your time will be pro-rated for 2020.


Sick Days: You are eligible for 10 sick days annually. For the balance of 2020,
you will be eligible for 6 sick days.
a2020q1ex1018image311.gif [a2020q1ex1018image311.gif]a2020q1ex1018image1111.gif
[a2020q1ex1018image1111.gif]

--------------------------------------------------------------------------------

awkheader11.jpg [awkheader11.jpg]


April 28, 2020
William Varley
Page 3


Executive Severance Policy
You will be an eligible participant under the executive severance policy which
provides severance benefits to executives whose employment is involuntarily
terminated by American Water for reasons other than cause. A copy of the
Executive Severance policy has been provided with this offer.


This offer is contingent upon the successful completion and results of both a
background check and a drug screen as well as approvals by the Executive
Compensation and Development Committee and the American Water Board of
Directors. You will be receiving an email from our vendor, CareerBuilder, on
behalf of American Water Careers, asking you to complete information for the
background check and drug screen. Please complete this information as quickly as
possible, and report for your drug screening within 48 hours.


Additionally, as part of our new hire process, you will be asked to complete a
Form I-9 in compliance with the Immigration Reform and Control Act after the
offer acceptance or no later than the first date of hire. Please refer to this
link Click Here and follow the instructions. If you experience technical
difficulty with this link, please contact your Recruiter.


Your signature below indicates your acceptance of our offer and the terms of
employment with American Water.  Please review all attachments and sign and
return the Confidentiality and Intellectual Property Agreements with your offer
letter.


It’s my pleasure to welcome you to American Water where I know you will be a
great asset to the Company!


Sincerely,


/s/ Walter Lynch


Walter Lynch
President and CEO
American Water


cc: Melanie M. Kennedy
SVP, Human Resources


I, William Varley, understand that my employment with American Water is "at
will," which means that I am not guaranteed employment or any particular job for
any specified period of time.  The Company or I may terminate my employment at
any time, for any or no reason, with or without cause. 





/s/ William VarleyApril 29, 2020SignatureDate



a2020q1ex1018image311.gif [a2020q1ex1018image311.gif]a2020q1ex1018image1111.gif
[a2020q1ex1018image1111.gif]